People v Diggs (2017 NY Slip Op 06658)





People v Diggs


2017 NY Slip Op 06658


Decided on September 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2015-12135
 (Ind. No. 28/15)

[*1]The People of the State of New York, appellant,
vCarlos M. Diggs, respondent.


William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for appellant.
Andrew Kossover, Kingston, NY (Michael K. Gould of counsel), for respondent.

DECISION & ORDER
Appeal by the People, as limited by their brief, from so much of an order of the County Court, Dutchess County (Forman, J.), dated October 15, 2015, as, after a hearing, granted that branch of the defendant's omnibus motion which was to suppress physical evidence.
ORDERED that the order is reversed insofar as appealed from, on the law, and that branch of the defendant's omnibus motion which was to suppress physical evidence is denied.
A police officer who saw the defendant commit two suspected violations was justified in pursuing the defendant once he fled from the officer (see People v Morris, 138 AD3d 1239, 1240; People v Basono, 122 AD3d 553, 553; People v Caba, 78 AD3d 857, 858; People v Canty, 55 AD3d 330, 330-331; People v Simms, 25 AD3d 425; People v Delgado, 4 AD3d 310, 310-311). Since the pursuit of the defendant was justified, a handgun found where the defendant fell to the ground was not subject to suppression as the product of unlawful police conduct. The County Court therefore erred in granting that branch of the defendant's omnibus motion which was to suppress physical evidence.
RIVERA, J.P., LEVENTHAL, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court